Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 1 of 35




          EXHIBIT C
      Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 2 of 35
Filing #   127150830 E-Filed 05/19/2021 04:42:41 PM




                  IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                                         IN AND FOR BROWARD                        COUNTY, FLORIDA

           MICHELE FANDINO,


                  Plaintiff,
                                                                                               Case No.: 2021-014617-CC-05
           V

                                                                                               JURY TRIAL DEMANDED
           CAVALRY          PORTFOLIO               SERVICES, LLC,

                                                                                               INJUNCTIVE RELIEF SOUGHT
                  Defendant.
                                                                               i


                                                     FIRST AMENDED COMPLAINT


                  Plaintiff Michele Fandino                ("Plaintiff')     sues    Defendant         Cavalry     Portfolio Services, LLC


           ("Defendant") for         violations the Florida Consumer Collection Practices Act                                ("FCCPA") and the

           Fair Debt Collection Practices Act ("FDCPA")


                                                       JURISDICTIONAND VENUE


                   1.        This       Court has          subject     matter      jurisdiction         over     Plaintiff and           Defendant


           (collectively, the "Parties"), because the cause o f action arises within the jurisdiction o f this Court

           and, thus, venue and jurisdiction are proper.

                  2.         This Court has              personal jurisdiction              over     Defendant because Defendant is


           operating, present,        and/or    doing    business within this jurisdiction and because the                          complained of

           conduct of Defendant occurred within Broward                       County, Florida.

                   3         The amount in controversy is greater than                        $8,000, but does               not exceed       $15,000,

           exclusive of costs, interest, and           attorneys' fees, and is otherwise within this Court's jurisdiction.

                  4.         Venue ofthis action is proper in this Court because, pursuant to Fla. Stat.                                      § 47.011,

           et seq., the cause of action         alleged below arose in Broward County Florida.


                                                                                                                                      PAGE       l of 7
                                                  LAWOFFICES OF JIBRAEL S. HINDI, PLLC
                        110 SE 6th   Street, 17th Floor I Ft. Lauderdale, Florida 33301 I   Phone   (954) 907-1136 I   Fax   (855) 529-9540
                                                                    www.JibraelLaw.com
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 3 of 35




                                                                    PARTIES


              5.         Plaintiffis      a   natural person, and       a   citizen ofthe State ofFlorida, residing in Broward


   County, Florida.

              6.         Defendant is             a   Delaware limited        liability   company, with its               princ*al place             of


   business located in           Valhalla, New York.

                                                       DEMAND FOR JURY TRIAL


              7.         Plaintiff, respectfully, demands a trial by jury on all                       counts and issues          so     triable.


                                                           FACTUAL ALLEGATIONS


              8          On     a   date better known by Defendant, Defendant began attempting to collect a debt


   (the "Consumer Debt") from Plaintiff.

              9-         The Consumer Debt is                an   obligationallegedlyhad by Plaintiffto pay money arising

   from   a   transaction between the creditor of the Consumer                                 Debt, Citibank, N.A.,              and Plaintiff


   involving an unsecured              line of credit for Plaintiff's personal               use   (the "Subject Service").

              10.        The     Subject Service was primarily for personal, family,                        or    household purposes.


              11.        Defendant is         a   business    entity engaged in the business of soliciting consumer debts

   for collection.


              12.        Defendantis          a   business entityengaged in the business of collecting consumer debts.


              13.        Defendant        regularly collects          or    attempts    to   collect, directly           or   indirectly,    debts


   owed   or      due   or   asserted to be owed or due another.


              14.        Defendant is             registered      with the Florida Office of Financial                        Regulation        as   a


   .L.                                                .,

    Consumer Collection Agency.


              15.        Defendant's "Consumer Collection Agency" license number is CCA9902186.




                                                                                                                                 PAGE      I2   of   7
                                              LAWOFFICES OF JIBRAEL S. HINDI, PLLC
                   110 SE 6th   Street, 17th Floor I Ft. Lauderdale, Florida 33301 I   Phone   (954) 907-1136 I   Fax   (855) 529-9540
                                                                  www.JibraelLaw.com
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 4 of 35




                16.    Defendant maintains all the records                        specified        in Rule 69V-180.080, Florida


   AdministrativeCode.


                17.    The records specified by Rule 69V-180.080,FloridaAdministrativeCode, ofwhich


   Defendant does maintain,              are    current to within one week ofthe current date.


                18.    Defendant is         a   "debt collector" within the           meaning of 15 U.S.C. § 1692a(6).

                19.    Defendant is         a   "person" within the meaning of Fla.                  Stat.   §   559.72.


              20.       On     a   date better known        by Defendant, Defendant transmitted Plaintiffs personal

   infoimationto        a   third-party (the "Third-Party").

              21.       The     personal     infoimation Defendant transmitted to the                        Third-Party included, but

   was    not   limited to: [l] Plaintiffs name; [2] Plaintiffs                  address; [3]        the existence ofthe Consumer


   Debt; [4]the amount ofthe consumer debt; [5]the creditor ofthe Consumer Debt; [6]that Plaintiff

   was    the   alleged debtor of the           Consumer Debt;         [7]informationregarding the Subject Service;                          and


   [8] that Plaintiff did            not pay the Consumer Debt and/or defaulted on the Consumer Debt



   (collectively, the       "Transmitted Infoimation").


              22.       The     Third-Party, of whom Defendant transmitted Plaintiffs personal                                    information


   to,   complied Plaintiff's personal             infoimation and         prepared a letter that was to be                  sent to Plaintiff


   in   an   attempt to collect the Consumer Debt.

              23.      The Transmitted Information affected Plaintiff's                              reputation.          For   example,     the


   transmission of such informationaffected Plaintiff's reputationregarding the repayment of debts,


   Plaintiff's reputation of truthfulness, Plaintiff's reputation of solvency, and Plaintiff's reputation


   regarding trustworthiness.

              24.      Defendant's transmission ofPlaintiff'spersonal informationto the Third-Party was


   a   communicationin connection with the collect of the Consumer Debt.


                                                                                                                                PAGE    I3   of   7
                                            LAWOFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th   Street, 17th Floor I Ft. Lauderdale, Florida 33301 I   Phone   (954) 907-1136 I   Fax   (855) 529-9540
                                                              www.JibraelLaw.com
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 5 of 35




             25.       In addition to        transmitting Plaintiffs personal                   information to the             Third-Party,

   Defendant also transmitted Plaintiffs                     personal      information to other                 third-party        entities in


   connection with the collection of the Consumer Debt. Defendant transmitted such information to


   these other      third-party entities by, including but not limited to: [l] utilizing "skip                             trace"     services;

   [2] utilizing bankruptcy, SCRA, probate, and other "scrubbing" services; and [3] utilizing

   independent third-party contractors to attempt to                    collect the Consumer debt from Plaintiff.


             26.       On    a   date better known         by Defendant, Defendant sent the                      letter   prepared and/or

   complied by        the    Third-Party       to   Plaintiff,    of which      was     internally       dated        July 7, 2020, (the

   "Collection Letter") in         an   attempt to collectthe Consumer Debt.

             27.       Attached      as   Exhibit "A" is      a   copy of Collection Letter.

             28.       Defendant's transmission of Plaintiff's personal information to the                                   Third-Party     is


   an   explicit violation of § 1692c(b) of the              FDCPA. See Hunstein                v.   Preferred Collection &             Mgmt.

   Servs.,No. 19-14434,2021 U.S. App. LEXIS 11648 (llth Cir. Apr. 21, 2021) (a complete copy

   o f the   Hunstein   opinion is attached as Exhibit "B").

             29.       The Collection Letter contains bar codes and                     Quick Response ("QR") codes, these

   are   indicative of Defendant's           use    of the   Third-Party to         prepare, print,       package, compile, and/or

   otherwise send the Collection Letter.


              30.      For Defendant-DC to maintain a valid consumer collection agency license with the


  FloridaDepartmentofState Go to otherwise lawfully collect, or attempt to collect, consumer debts

  from Florida consumers) Defendant knew it                          was   required         to tailor its      (Defendant-DC's) debt

   collector methods to be in           compliance with both the FDCPA and FCCPA.

              31.      Defendant knew that the Transmitted Information constituted                                            an      unlawful


   transmission of Plaintiff's personal informationin violation of §                            1692c(b) ofthe FDCPA.

                                                                                                                              PAGE     I4   of   7
                                          LAWOFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th   Street, 17th Floor I Ft. Lauderdale, Florida 33301 I   Phone   (954) 907-1136 I   Fax   (855) 529-9540
                                                             www.JibraelLaw.com
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 6 of 35




             32.      The     Third-Party did not have any legitimate need for the Transmitted Information,

   as    the Transmitted Information constituted                    an   unlawful transmission of Plaintiff's                         personal

   informationin violation of §             1692c(b) of the       FDCPA.


                                                                COUNT 1
                                          VIOLATION OF 15 U.S.C. § 1692c(b)


             33.      Plaintiff incorporatesby reference paragraphs 1-32 of this                               Complaint.

             34.      Pursuant to       § 1692c(b) o f the FDCPA,              "a debt collector may not communicate, in


   connection with the collection of any               debt, with any person other than the consumer, his attorney,

   a consumer
                    reporting agency if otherwise permitted by law, the creditor, the attorney of the

   creditor,   or   the attorney     qfthe debt collector." 15           U.S.C.      1692c(b) (emphasis added).

             35.      As set forth above, Defendant's transmission of Plaintiff's personal informationto


   the   Third-Party violates § 1692c(b) of the               FDCPA. See Hunstein, No. 19-14434,2021 U.S.                                App.

   LEXIS 11648        ("[w]e     hold   (1) that a violation of § 1692c(b) gives rise to                       a   concrete   injury in fact

   under Article III and        (2) that the debt collector's transmittal ofthe consumer's personal information

   to its   dunning vendor constituted a communication                     'in connection with the collection of any debt'


   within the      meaning of § 1692c(b).") Accordingly, Defendant violated § 1692c(b) of the                                         FDCPA


   when it transmitted Plaintiff's personal informationto the                         Third-Party.

             36.      WHEREFORE, Plaintiff, respectfully, requests this Court                                        to enter a   judgment

   against Defendant, awarding Plaintiff the following relief:

                      (a)         Statutory and actual damages as provided by                        15 U.S.C.         § 1692k;

                      (b)         Costs and reasonable attorneys' fees pursuant to 15 U.S.C.                               § 1692k; and

                      (c)         Any other relief that this Court deems appropriate under the                              circumstances.
                                                                COUNT 2
                                       VIOLATION OF FLA. STAT. § 559.72(5)


             37.      Plaintiff incorporates by reference paragraphs 1-32 of this                              Complaint.
                                                                                                                              PAGE      5 of 7
                                          LAWOFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th   Street, 17th Floor I Ft. Lauderdale, Florida 33301 I   Phone   (954) 907-1136 I   Fax   (855) 529-9540
                                                            www.JibraelLaw.com
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 7 of 35




           38.     Pursuant to         § 559.72(5) of the FCCPA,                 in   collecting    consumer          debts,     no   person

  shaW.   "ldliscloseto a person other than the debtor or                    her or his family          informationaffecting the

   debtor's reputation, whether           or   not for credit worthiness, with knowledge or reason to know that


   the other person does not have                a
                                                     legitimate     business need           for   the   information or             that the


   infbrmation   is false." Fla Stat.      § 559.72(5) (emphasis added).

           39.     As      set    forth    above,     Defendant         unlawfully          transmitted Plaintiff's                personal

   information, by and through the Transmitted Information,                               to the    Third-Party, whereby                said


   transmitted informationaffective Plaintiff's reputation because the                            Third-Party did not have              any


   legitimate need for unlawfully transmitted personal informationof Plaintiff.

           40.     WHEREFORE, Plaintiff, respectfully, requests this                                Court to enter           a   judgment

   against Defendant, awarding Plaintiff the following relief:

                   (a)           Statutory and actual damages pursuant to                   Fla. Stat.      §559.77(2);

                   (b)           An   injunction prohibiting         Defendant from             engaging          in further collection
                                 activities directed at Plaintiffthat            are   in violation     o f the     FCCPA;

                   (c)           Costs and reasonable attorneys' fees pursuant to Fla. Stat.                           §559.77(2); and

                   (d)           Any other relief that this Court deems appropriate under the circumstances.

                          IREMAINDER OF PAGE INTENTIONALLYLEFT BLANK\




           DATED:     May 19,2021
                                                                    Respectfully Submitted,

                                                                      /s/ Jibrael S. Hindi
                                                                    JIBRAEL S. HINDI, ESQ.

                                                                                                                           PAGE       6 of 7
                                       LAWOFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th   Street, 17th Floor I Ft. Lauderdale, Florida 33301 I   Phone   (954) 907-1136 I   Fax   (855) 529-9540
                                                         www.JibraelLaw.com
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 8 of 35




                                                                  Florida Bar No.. 118259
                                                                  E-mail:
                                                                  THOMAS J.             PATTI, ESQ.
                                                                  Florida Bar No.. 118377
                                                                  E-mail:         tom@jibraellaw.com
                                                                  THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                  110 SE 6th  Street, Suite 1744
                                                                  Fort Lauderdale, Florida 33301
                                                                  Phone-          954-907-1136
                                                                  Fax:             855-529-9540




                                                                                                                         PAGE    7 of 7
                                     LAWOFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th   Street, 17th Floor I Ft. Lauderdale, Florida 33301 I   Phone   (954) 907-1136 I   Fax   (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 9 of 35




                                                       ,,
                       EXHIBIT GGA
  Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 10 of 35
                                                                                                  17@ih


        PO Box 520
        Valhalla, NY 10595
                                                                                                        >Cavalry
                                                                                                           Phone: (866) 434-2995
                                                                                                              -.cavps.com

                                                                          RE:   Original Institution:                 Citibank, N.A.
       July 7,2020                                                              Original Account No.:                 REDACTED
                                                                                Cavalry Account No.:                  REDACTED
                                                                                Current Creditor:                     Cavalry SPV I, LLC
                                                                                Amount of Debt Owed:                  $3016.41

  Michele Fandino
  10351 Sunset Strip
  Sunrise, FL 33322-2637




Cavalry is offering a 45% discount to you.            That's   right,   you   can   resolve your account by          simply choosing   one   of th
following payment options listed below:


                  1    payment of                         9   monthly payments of                           18 monthly payments of
                      $1659.03                                     $184.33                                            $92.16


This offer   expires 08/06/2020.
Please note we    are    not   obligated to   renew   this offer.

Please feel free to visit      our   website at www.cavps.com           or   call   us   at   (888)   716-0010 to discuss this or other
payment options       available at Cavalry.



Sincerely,

Jennifer Gonzales
Cavalry Portfolio Services, LLC

The law limits how  long you can be sued on a debt. Because of the age of your debt,                            we   cannot sue you for it, eve
if you make a   payment or promise to make a payment.
           Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 11 of 35




 THIS IS AN ATTEMPTTO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT
PURPOSE. THIS COMMUNICATION IS FROM A DEBT COLLECTOR. SEE REVERSE SIDE FOR ADDITIONAL
                             IMPORTANT INFORMATION CONCERNING YOUR RIGHTS.


                                                           Please detach and return this portion with the
                PAYMENT COUPON
                                                                  payment to the address below.
                                                           Make Checks and Money Orders Payable to
                                                                Cavalry Portfolio Services, LLC.
Michele Fandino
                                                            If you would like to make   a    payment via our
10351 Sunset Strip                             UEf=30
Sunrise, FL 33322-2637                                   secure   website, please visit us   at www.cavps.com




                                                        Cavalry Portfolio Services,              LLC
                                                        PO Box 27288
                                                        Tempe, AZ 85285-7288
     Original Institution:    Citibank, N.A.
     Original Account No.:    REDACTED
                                                                                                          SIF LTR
     Cavalry Account No.:     REDACTED                                                                    CVII.wfd
     Balance Due:             $3016.41                                                                    813936
                                                                                                         00006559
                                                                                                           I of2


-wA**a-
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 12 of 35




                        EXHIBIT
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 13 of 35
             USCA11 Case: 19-14434        Date Filed: 04/21/2021   Page:   1 of 23




                                                                                [PUBLISHI

                    IN THE UNITED STATES COURT OF APPEALS


                             FOR THE ELEVENTH CIRCUIT



                                       No. 19-14434



                        D.C. Docket No.




   RICHARD      HUNSTEIN,

                                                                    Plaintiff   -


                                                                                    Appellant,

                                          versus



   PREFERRED COLLECTIONAND MANAGEMENT                        SERVICES, INC.,

                                                                   Defendant        -



                                                                                        Appellee.



                       Appeal from the United States District Court
                              for the Middle District of Florida



                                      (April 21,2021)

   Before   JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

   NEWSOM, Circuit Judge:

         This   appeal presents an interesting question of first impression under the

   Fair Debt Collection Practices Act-and, like so many other cases arising under
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 14 of 35
               USCA11 Case: 19-14434             Date Filed: 04/21/2021          Page:   2 of 23




   federal statutes these    days, requires us       first to consider whether our plaintiffhas


   Article III   standing.

           The short story: A debt collector electronicallytransmitteddata                  concerning

   a   consumer's   debt-including his name, his outstanding balance, the fact that his

   debt resulted from his son' s medical treatment, and his son's name-to a third-


   party vendor. The third-party vendor then used the data to create, print, and mail a

   "dunning" letter to the     consumer.       The   consumer     filed suit   alleging that,   in   sending

   his   personal information to the vendor, the            debt collectorhad violated 15 U.S.C.          §

   1692c(b), which, with certain exceptions, prohibits debt collectors from

   communicating consumers' personal information to third parties "in connection

   with the collection of any debt." The district court rejected the consumer's reading


   of §   1692c(b) and dismissed his         suit. On   appeal, we must consider, as a threshold

   matter, whether a violation of § 1692c(b) gives rise to             a   concrete   injury in fact

   under Article III,   and,   on   the   merits, whether the debt collector's communication
                                                                                                     ,,

   with its   dunning vendor was          "in connection with the collection of any debt.


           We hold (1) that    a    violation of §   1692c(b) gives rise to a concrete injury in

   fact under Article III and       (2) that the debt collector's transmittalof the consumer's

   personal information to its dunning vendor constituted a communication "in

   connection with the collection of any debt" within the              meaning of § 1692c(b).




                                                        2
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 15 of 35
              USCA11 Case: 19-14434           Date Filed: 04/21/2021     Page:   3 of 23




   Accordingly, we reverse the judgment of the          district court and remand for further


   proceedings.

                                                   I


         Congress enacted the FDCPA "to eliminate abusive debt collection practices

   by debt collectors" and "to protect consumers against debt collection abuses."           15


   U.S.C.   § 1692(e).   To that   end, § 1692c(b) ofthe FDCPA, titled "Communication

   with third parties," provides that-


         Except as provided in section 1692b of this title, without the prior
         consent of the consumer given directly to the debt collector, or the

         express permission of a court of competent jurisdiction, or as
         reasonably necessary to effectuate a postjudgmentjudicial remedy, a
         debt collector may not communicate, in connection with the collection
         of any debt, with any person other than the consumer, his attorney, a
         consumer reporting agency if otherwise permitted by law, the creditor,

         the attorney of the creditor, or the attorney of the debt collector.


   15 U.S.C.   § 1692c(b). The provision that § 16920(b) cross-references-§ 1692b-

   governs the   manner   in which    a   debt collector may communicate "with any person


   other than the   consumer     for the purpose of acquiring location information." 15


   U.S.C.   § 1692b. The FDCPA thus broadly prohibits a debt collector from

   communicatingwith anyone other than the             consumer   "in connection with the

                            ,,

   collection of any debt,'      subject to several carefully crafted exceptions-some

   enumerated in    § 1692c(b), and others in § 1692b.

         Richard Hunstein incurred a debt to Johns         Hopkins All    Children's   Hospital

   arising out of his   son's medical treatment. The      hospital assigned the   debt to

                                                   3
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 16 of 35
                 USCA11 Case: 19-14434             Date Filed: 04/21/2021           Page:   4 of 23




   Preferred Collections &         Management Services, Inc. for collection. Preferred in

   turn hired Compumail, a California-basedcommercial mail                      vendor, to handle the

   collection. Preferred electronicallytransmitted to                Compumail certain information

   about Hunstein,       including, among other things: (1) his            status   as a   debtor, (2) the

   exact balance ofhis        debt, (3) the entity to which he owed the debt, (4) that the debt

   concerned his son's medical treatment, and (5) his son's                  name.    Compumail used

   that information to generate and send a               dunning letter to Hunstein.

             Hunstein filed a    complaint, alleging violations of both the FDCPA, see                       15


   U.S.C.     §§1692c(b) and 1692f, and the Florida Consumer Collection Practices Act,

   see    Fla. Stat.   § 559.72(5).      As relevant here, the district court dismissed Hunstein' s


   action for failure to state      a    claim, concluding that he hadn't sufficiently alleged that

   Preferred's transmittal to         Compumail violated § 1692c(b) because it didn't qualify
                                                                                              ,,1
   as a    communication "in connection with the collection of a[nyl debt.




   1
       The district court held for the   same reason   that Hunstein had not stated a claim for     a   violation
   of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein's
   state law claim. Hunstein's appeal addresses only the portion of his complaint relating to

   § 1692c(b).

                                                          4
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 17 of 35
                    USCA11 Case: 19-14434                Date Filed: 04/21/2021      Page:   5 of 23




            Hunstein          appealed, and we requested supplemental briefing on the question

   whether he had Article III                standing to   sue, which   we now   consider along with the

              2
   merits.


                                                                II


            First things first. Because              standing implicates   our   subject matter

   jurisdiction, we           must address it at the       outset, before turning to the merits. Steel Co.

   v.   Citizens for      a   Better Env 't, 513 -U.S.      83, 101-02 (1998). Article III ofthe

   Constitution grants federal courts                 "judicial Power" to resolve "Cases" and

   "Controversies." U.S. Const. art. III,                  §§   1-2. This case-or-controversy


   requirement, which has been construed to embody the                       doctrine of standing,


   "confines the federal courts to               a   properly judicial role." *okeo, Inc. v. Robins,

   136 S. Ct.         1540,1547 (2016). The "irreducible constitutionalminimum" of Article

   III   standing entails three elements: injury in fact, causation, and redressability.

   Lujan      v.   DefY. of Wildl*, 504 U.S. 555, 560-561 (1992).

            Hunstein' s            appeal   involves the first element,   injury in fact, which consists of

   "an invasion of a               legally protected interest" that is both "concrete and


   2
       Whether Hunsteinhas  standing to sue is a threshold jurisdictionalquestion that we review de
   novo.   Debernardisv.  IQ Formulations, LLC,941 F.3(1 1076, 1083 (llth Cir. 2019). "We
   review the decision to dismiss Plaintiff's complaint pursuant to Rule 12(b)(6) de novo, applying
   the   same      standardthe district court." Holzman v. Malcolm S. Gerald & Assocs., Inc., 910
                              as

   F.3d 1264, 1268 (llth Cir. 2019). Accepting the complaint's allegations as true and construing
   the facts in the light most favorable to Hunstein, "the relevant inquiry is whether Plaintiffhas
   stated a
          'plausible claim for relief' under the           FDCPA." U.    (quoting Ashcroft v. Iqbal, 556 U.S.
   662,679 (2009)).

                                                                5
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 18 of 35
               USCA11 Case: 19-14434              Date Filed: 04/21/2021       Page:   6 of 23




   particularized" and "actual or imminent, not conjectural or hypothetical."                    Id. at


   560    (quotation marks omitted).          In Trichell v. Midland Credit Mgmt.,       Inc.,964

   F.3d 990    (llth Cir. 2020),      a case   involving the FDCPA, we reiterated that "[elach

   subsidiary   element of injury-a legally          protected interest, concreteness,

   particularization, and imminence-must be                satisfied." Id. at 996-97. The        standing

   question here implicates the         concreteness sub-element.


            A plaintiff can meet the concreteness requirement in any of three ways.


   First, he   can   allege a tangible harm-a category that is          "the most obvious and


   easiest to understand" and that        includes, among other things, physical injury,

   financial loss, and emotional distress. See            Muransky v.    Godiva Chocolatier, Inc.,


   979 F.3d 917, 926      (llth Cir. 2020) (en banc);        see   also Huffv. TeleCheck Servs.,


   Inc., 923 F.3d 458, 463 (6th Cir. 2019). Second,             a   plaintiff can allege a "risk of

   real harm."    Muransky,        979 F.3d at 927.   Third, in the absence of a tangible injury

   or a   risk of real harm,   a   plaintiff can identify a statutory violation that gives rise to

   an                                                injury. Spokeo,     136 S. Ct. at 1549. We


   consider each possibility in turn.


                                                      A


            Hunstein doesn't allege       a   tangible harm.   The   complaint contains no

   allegations ofphysical injury, financial loss, or emotional distress. Instead, the

   complaint (1) conclusorily asserts that "[ilf a debt collector 'conveys information


                                                      6
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 19 of 35
               USCA11 Case: 19-14434               Date Filed: 04/21/2021      Page:      7 of 23




   regarding the     debt to   a   third party-informsthe third party that the debt exists or


   provides information about the          details of the debt     then the debtor may well be


   harmed by the       spread of this information,"'        and (2) vaguely references the "known,


   negative effect that disclosing sensitive medical information to                an   unauthorized


   third-party has on consumers[.I"          In his   supplemental brief, Hunstein asks us to

   construe these assertions as         allegations of emotional harm, arguing that he was

   "humiliated,embarrassed, and suffered              severe   anxiety[.I"   But we have      "repeatedly

   held that   an   issue not raised in the district court and raised for the first time in an


   appeal will not be considered by this           court." Access Now, Inc.        v.   Sw. Airlines   Co.,

   385 F.3d    1324, 1331 (llth Cir. 2004) (quotation marks omitted). Hunsteinthus

   cannot establish standing on the basis of a             tangible harm.

                                                       B


           Nor   can   Hunstein demonstrate        standing by the   second route-showinga


   "risk ofreal harm."         "[Wlhile very nearly any level of direct injury is           sufficient to


   show a concrete harm, the risk-of-harm analysis entails a                more   demanding
                                                                                               ,,
   standard-courts       are   charged with considering the magnitude of the risk.

   MuransAF, 979       F.3d at 927. "Factual allegations that establish a risk that is


   substantial, significant, or poses a realistic danger will clear this bar[.I"               Id. at 933.


   Put   slightly differently, to     constitute   injury in fact, the   "threatened injury must be


   certainly impending." Clapper v. Amnesty Int'l USA, 568 U.S. 398,409 (2013).


                                                       7
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 20 of 35
                 USCA11 Case: 19-14434              Date Filed: 04/21/2021           Page:   8 of 23




   Again, Hunstein alleges only that a debtor "may well be harmed by the spread"                           of


   the sort of information at issue here. That vague                allegation falls short of a risk that

   is "substantial,      significant, or poses a realistic danger," Muransky,              979 F.3d at   933,

   or   is   "certainly impending," Clapper, 568 U.S. at 409.

                                                        C


              We thus consider whether Hunstein can show               standing in the third manner-

   through a statutory violation. "[Tlhe violation of a procedural right granted by

   statute     can   be sufficient in   some   circumstances to constitute          injury in fact," such

   that "a plaintiff... need not         allege any additional harm beyond the one Congress

   has identified."       Spokeo,    136 S. Ct. at 1549.      *okeo instructs that in determining

   whether a statutory violation confers Article III              standing, we       should consider


   "history and the judgment of Congress."              Id.


                                                        1


              Starting with history, we      can   discern a concrete injury where           "intangible

   harm has      a   close relationship to   a   harm that has    traditionally been regarded as

   providing a basis for       a   lawsuit in    English or American courts."           Id. Put   differently,

   we    look to "whether the statutoryviolation at issue led to             a      type of harm that has

   historically been recognized as         actionable."       Muransky,979 F.3d at 926.

   MuransAy explains that the           "fit between a      new   statute and   a   pedigreed common-




                                                        8
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 21 of 35
                USCA11 Case: 19-14434            Date Filed: 04/21/2021         Page:   9 of 23




   law cause of action need not be         perfect, but we      are   called to consider at   a   minimum


   whether the harms match up between the two." Id.


             For   more   than a century, invasions of personal privacy have been regarded


   as a    valid basis for tort suits in American courts. See, e.g., Pavesich v. NeW


   England Life Ins. Co.,       122 Ga. 190, 50 S.E. 68         (1905); Munden v. Harris, 153 Mo.

   App. 652,       134 S.W. 1076     (1911); Kunzv. Allen,        102 Kan.   883,   172 P. 532     (1918).

   By 1977, the Restatement (Second) noted that "the existence of a right ofprivacy

   is   now   recognized in the great majority ofthe Americanjurisdictionsthat have

   considered the       question."    Restatement   (Second) of Torts §       652A cmt.    a.     (Am. Law

   Inst.   1977).

             More   particularly, the term "invasion of privacy" comprises an identifiable

   family     of common-law torts-including, most               relevantly here, "public disclosure

   ofprivate facts."       Invasion   ofPrivacy, Black' s Law Dictionary 952 (10th ed.

   2014).     It is hornbook law that     "[olne who gives publicity to a matter concerning

   the   private life   of another is   subject to liability to the     other for invasion ofhis


   privacy, if the matter publicized is of a kind that (a) would be highly offensive to                  a



   reasonable person, and (b) is not of legitimate concern to the public." Restatement


   (Second) ofTorts §        652D    (1977); accord, e.g.,11 C.J.S. Right ofPrivacy and

   Publicity § 32;      62A Am. Jur. 2d     Privacy §     79.   Indeed, the Supreme Court itself

   has    recognized "the individual interest in avoiding disclosure ofpersonal matters"


                                                      9
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 22 of 35
                 USCA11 Case: 19-14434          Date Filed: 04/21/2021       Page:   10 of 23




   and has      recognized that "both the     common      law and the literal understandings of


   privacy encompass the            individual's control of information    concerning his   or   her


   person."         United States   Dep't of Justice v. Reporters   Comm. for Freedom of the


   Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

               Having established the historical pedigree of invasion-of-privacytorts-in

   particular, the sub-species applicable to the public disclosure of private facts-we

   next consider whether Preferred's           alleged statutory violation is sufficiently

   analogous. Notably, the FDCPA's statutory findings explicitly identify "invasions

   of individual privacy"        as one   ofthe harms     against which the statute   is directed. 15


   U.S.C.       § 1692(a). And to that end, the statutory provision under which Hunstein

   has sued here expressly prohibits a debt collectorfrom             "communicat[ingl"with
                                                                                                   ,,

   any but      a   few persons or entities "in connection with the collection of any debt.:


   Id.   § 1692c(b). Although § 1692c(b) isn't identical in all respects to the invasion-

   of-privacy tort, we have no difficulty concluding that it bears "a close relationship

   to    a   harm that has   traditionally been regarded as providing a basis for a lawsuit in

   English or American courts." *okeo,              136 S. Ct. at 1549.


               Peril v.   Cable jVews jVetwork, Inc., 854 F.3d 1336       (llth Cir. 2017), strongly

   supports that conclusion. Pero' concerned a plaintiff's allegations that CNN

   divulged his news-viewing history to a third-party in violation of the Video

   Privacy Protection Act. Emphasizing the widespread recognition both ofthe right


                                                     10
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 23 of 35
              USCA11 Case: 19-14434          Date Filed: 04/21/2021          Page:    11 of 23




   to   privacy in general and, more particularly, the privacy interest implicated by the

   VPPA-the interest in preventing the disclosure of personal information-the


   Court in Peril concluded that the       statutory violation of the VPPA constituted a

   cognizable Article III injury.    Id. at 1341   (citing Reporters, 489 U.S. at 762-63).

   Hunstein's    allegations closely resemble those in Perg.             The VPPA prohibits "[al


   video tape service provider      [from] knowingly disclos[ingl, to         any person,

                                                                                                      ,,

   personally identifiable information concerning any consumer of such provider.

   18   U.S.C.§2710(b)-     As relevant here, the FDCPA similarlyprohibits a debt


   collector from "communicat[ingl, in connection with the collection of any debt,


   with any person other than the      consumer[.]" §16920(b). The two                statutes thus


   share a   common   structure-A may not share information about B with C. Because


   we    find Veros   reasoningpersuasive and analogous, we adopt it here.

            Our decision in Tri-chell does not require      a   contrary conclusion. That case

   addressed a claim under a different FDCPA provision,                 § 1692e, which states that a

   "debt collector may not    use   any   false, deceptive,     or   misleading representation or

   means     in connection with the collection of any debt." 15 U.S.C.            §   1692e. The


   plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,

   and in   assessing their claims' pedigree, we        determined that the "closest historical

                                                                                                      ,,

   comparison is to causes    of action for fraudulent      or   negligent misrepresentation.'

   964 F.3d at 998.    Canvassing the common-law history of those torts, we held that


                                                   11
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 24 of 35
              USCA11 Case: 19-14434             Date Filed: 04/21/2021        Page:   12 of 23




   the   plaintiffs' claims lacked the necessary "close relationship" to them.               Id. at 997-


   98. That conclusion is        entirely consistent with our holding here that Hunstein has

   standing to   sue   under a different FDCPA provision. Hunstein's claim, unlike the


   Trichell plaintiffs', arises under        § 1692c(b) and bears a close relationship to            a



   common-law tort.


                                                     2


           Although it presents      a   closer question, we conclude that "the judgment of


   Congress" also favors         Hunstein.    Congress, of course,    expresses its    "judgment" in

   only one way-through the text of duly enacted statutes.               Even      assuming that

   § 1692c(b) does not clearly enough express Congress'sjudgment that injuries of

   the sort that Hunstein alleges are        actionable, here Congress went further to

   "explain itself." Hug 923         F.3d at 466. In particular, as     already noted, in a          section

                                                                                                ,,

   of the FDCPA titled "Congressional findings and declaration of purpose,


   Congress identified the "invasion[I          of individual privacy" as     one    of the harms


   against which the statute       is directed. 15 U.S.C.     § 1692(a). That,       we   think, is

   sufficient.


           It's true that   we   pointed in Trichell to the   FDCPA     s   language that a person

   may recover "any actual damage sustained by such person                  as a   result of'   an



   FDCPA violation and "such additional damages               as   the court may allow," 15


   U.S.C.   § 1692k(a), as evidence of Congress's judgment that violations ofa


                                                     12
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 25 of 35
              USCA11 Case: 19-14434          Date Filed: 04/21/2021                Page:   13 of 23




   different provision-§ 1692e-do not          ipso      facto constitute      a   concrete   injury.

   Trichell, 964 F.3d at   1000. We don't read          § 1692k(a), though, as categorically

   limiting the   class of FDCPA   plaintiffs to those with actual

   where, as here, the FDCPA's statutory findings expressly address the very harm

   alleged-an "invasion[I of individual privacy."                15 U.S.C.    § 1692(a).
                                              ***




          Because (1)   § 1692c(b) bears a close relationship to              a    harm that American


   courts have long   recognized as cognizable          and (2)    Congress'sjudgment indicates

   that violations of § 1692c(b) constitute    a   concrete       injury, we      conclude that Hunstein


   has the   requisite standing to sue.

                                                   III


          Having determined that Hunsteinhas standing to                 sue   under §      1692c(b), we

   now   consider the merits ofhis   case.   Recall that         § 1692c(b) states that, subject to

   several exceptions, "a debt collector may not           communicate, in connection with the

   collection of any debt," with anyone other than the              consumer.        15 U.S.C.


   § 1692c(b). The parties agree that Preferred is           a   "debt   collector," that Hunstein is      a



   "consumer," and that the alleged debt at issue here was               a   "consumer debt," all


   within the   meaning of § 1692c(b). Helpfully, the parties also agree that Preferred's

   transmittalof Hunstein's    personal information to Compumail constitutes a




                                                   13
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 26 of 35
                  USCA11 Case: 19-14434     Date Filed: 04/21/2021          Page:   14 of 23




                                                               3
   "communication" within the meaning ofthe statute.-              Accordingly, the     sole


   question before us      is whether Preferred's communicationwith          Compumail was           "in


   connection with the collection of any debt," such that it violates          §1692c(b).

   Hunstein contends that the      plain meaning of the phrase "in connection with the
                             1"

   collection of any debt' and relevant precedents show that it was and does.


   Preferred, conversely, urges us to adopt a "factor-based analysis" that shows that, it

   says, its communicationwith Compumail was not "in connection with the

                              ,,

   collection of any debt.'


            We     begin with the plain meaning of the phrase      "in connection with" and its


   cognate word, "connection." Dictionaries have adopted broad definitions of both.
                                                                                               ,,

   Webster's Third defines "connection" to         mean   "relationship or association.'

   Connection, Webster's Third International Dictionary            at 481   (1961), and the

   Oxford Dictionary of English defines the key phrase "in connection with" to                      mean



   "with reference to      [or] concerning," In   Connection   With, Oxford Dictionary of

   English at 369 (2010). Usage authorities further explain that the phrase              "in




   3
       Section
            1692a(2) defines communicationas "the conveying of informationregarding a debt
   directly indirectly to any person through any medium." 15 U.S.C. § 1692a(2).
             or



                                                   14
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 27 of 35
                  USCA11 Case: 19-14434               Date Filed: 04/21/2021          Page:   15 of 23




   connection with" is            "invariably a vague, loose connective." Bryan A. Garner,

   Garner's Dictionary             ofLegal Usage 440 (3d ed. 2011).

               Preferred's transmittal to        Compumail included specific details regarding

   Hunstein' s debt: Hunstein' s status            as a   debtor, the precise amount of his debt, the

   entity to which the debt was owed,                 and the fact that the debt concerned his son'S


   medical treatment, among other things. It                 seems    to   us   inescapable that Preferred's

   communication to              Compumail at least "concerned," was "with reference to," and

   bore    a   "relationship [or]      association" to its collection of Hunstein's debt. We thus


   hold that Hunstein has            alleged a communication "in connection with the                collection

                    ,,

   of any debt'          as   that phrase is   commonly understood.

               Preferred resists that conclusion on three different               grounds, which we

   address in turn.


                                                           A


               First, Preferred relies on our interpretation of another FDCPA provision,

   § 1692e, to argue that communications "in connection with the collection of any
          ,,
   debt        necessarily entail     a   demand for payment. In relevant part,           §   1692e states that


   "[al debt collector may not use              any   false, deceptive,    or   misleading representation

   ormeaasin connectionwiththe collection ofanydebt." 15-U.S.C.                               §   1692e


   (emphasis added).              In the line of cases    interpreting the meaning of"in connection

   with the collection of any debt" in § 1692e,                 we   have focused on the       language ofthe


                                                           15
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 28 of 35
              USCA11 Case: 19-14434                 Date Filed: 04/21/2021       Page:   16 of 23




   underlying communication.             In Reese v.     Ellis, Painter, Ratterree & Adams, LLP,

   for   instance,   in   concluding that a law firm's letter to        a consumer was     "in


   connection with the collection of any debt" within the meaning of § 1692e,                       we



   emphasizedthat the letter expressly stated that the                firm was   attempting to collect a

   debt and was      acting as   a   debt collector, demanded full and immediate payment,


   and threatened to add attorneys' fees to the                outstanding balance if the debtors

   didn't pay. 678 F.3d         1211,   1217   (llth Cir. 2012). Similarly, in         Caceres v.


   McCalla Raymer, LLC,           we    held that   a   collection letter constituted a


   "communication in connection with the collection of a[nyl debt" under                      §   1692e for


   similar reasons.        Quoting the letter, we emphasized "that it is            'for the purpose of


   collecting a debt;' it refers in two additional paragraphs to              'collection efforts;' it


   states that collections efforts will continue and that additional attorneys' fees and


   costs will accrue; it states the amount of the debt and indicates that it must be                  paid

   in certified funds; and it        gives the name ofthe creditor and supplies the law firm' s

   phone number in the paragraph where it talks about payments."                       755 F.3d   1299,

   1301-03     (llth Cir. 2014).

           Relying on Caceres and Reese-both of which, again, addressed §                         1692e


   the district court here adopted the         following test:

           When determining whether             a   communication was made in connection
           with the collection of a[nyl        debt, the       courts look to the   language of the
           communication itself to ascertain whether it contains a demand for
           payment and warns of additional fees or actions if payment is not
                                                          16
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 29 of 35
                 USCA11 Case: 19-14434             Date Filed: 04/21/2021     Page:   17 of 23




           tendered.    Consequently, when determining whether the transmission
            of information to        a                 violation of the FDCPA, it
                                         third party constitutes   a

            is important to consider whether the communicationmakes an express
            or   implied demand for payment.

            The district court's conclusion that the phrase "in connection with the

                               1"

   collection of any debt'          necessarily entails a demand for payment defies the

   language and structure of § 1692c(b) for two separate but related reasons-neither

   of which applies to     §   1692e.       First, the demand-for-payment interpretation would

   render   superfluous the exceptions spelled out in §§ 1692c(b) and                1692b. Consider


   as an   initial matter the       exceptions specified in § 1692c(b) itself: "[AI debt

   collector may not communicate, in connection with the collection of any debt, with


   any person other than the consumer, his attorney, a                 consumer   reporting agency if

   otherwisepermitted by law, the creditor, the attorney of the creditor,                or   the


   attorney of the debt collectorU" 15 -U.S.C. § 1692c*) (emphasis added).

   Communications with four of the six               excepted parties-a consumer reporting

   agency, the     creditor, the attorney of the creditor, and the attorney of the debt

   collector-would never include a demand for payment. The                    same    is true of the


   parties covered by § 1692b and, by textual cross-reference, excluded from

   § 16920(b)'s coverage: "person[sl other than the consumer" with whom a debt

   collector might communicate "for the purpose of acquiring location information




                                                        17
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 30 of 35
                 USCA11 Case: 19-14434              Date Filed: 04/21/2021          Page:   18 of 23




   about the consumer." Id.            § 1692b.     A debt collectorwould presumably never make


   a   demand for payment of a party matching that                  description.
                                                                                                            1"

               The   upshot is that the phrase "in connection with the             collection of any debt:


   in   § 1692c(b) must mean something more than a mere demand for payment.

   Otherwise, Congress's enumerated exceptions would be redundant. Under the

   district court's demand-for-payment interpretation, Congress wouldn'thave


   needed to include exceptions for communications with consumer reporting


   agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons

   providing a debtor's          location information; those communications would have been

                                                                                                             ,,

   foreclosed ipso facto by the phrase "in connection with the collection of any debt.


   It is   a   "cardinal principle of statutory construction"that "a statute              ought, upon the

   whole, to be        so   construed that, if it   can   be   prevented, no clause, sentence,     or   word


   shall be      superfluous[.I"     Duncan    v.   Walker, 533 U.S. 167,         174   (2001) (quotation

   marks       omitted); accord,     e.g., Antonin Scalia &         Bryan A. Garner, Reading Law:

   The     Interpretationof Legal Texts         174   (2012) ("If possible, every word and every

   provision is to be given effect....              None should be       ignored.    None should


   needlessly be given an interpretation that causes                 it to   duplicate another provision or

   to have      no   consequence.").     Because it is     possible-and indeed, we think, more




                                                           18
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 31 of 35
                   USCA11 Case: 19-14434          Date Filed: 04/21/2021              Page:   19 of 23




   natural-to interpret §            1692c(b) in a way that does not render most of its textually

   specified exceptions redundant, we will do so.

              Second, and relatedly, the district court's interpretation renders yet another

   portion of § 1692c(b) meaningless. By insisting on a                     demand for payment, the

                                                                                                                 ,,

   district court      essentially interpreted "in connection with the             collection of any debt


   to   mean       "to collect any debt." Under this        interpretation, the key phrase "in
                          ,,
   connection with' has          no   independent meaning or force.             But   as   just explained, we

   have   a   duty to "give effect, ifpossible, to every clause              and word of a         statute[.I

   Duncan, 533 U.S. at 174.

           The district court seems to have been led astray by its reliance on decisions


   interpreting § 1692e, whose language and operation are                       different from


   § 16920(b)'s in important respects.            As   a   linguistic matter, §       1692e contains none


   ofthe specific        exceptions that § 16920(b) does; accordingly, there was no risk in

   Reese      or   Caceres that,     by reading a "demand for payment" gloss                into   § 1692e, we

   would render other portions of that statute redundant                   or   meaningless.       And   as an



   operational matter, §         1692e-which prohibits "false,             deceptive, or misleading

   representation or means in connection with the                  collection of any debt"-coversthe


   sorts of claims that        are   brought by recipients of debt collectors' communications-

   ie., debtors. See Caceres, 755 F.3d at 1300-1301 (case brought by recipient of

   letter, the debtor); Reese,         678 F.3d at 1214         (same).   As its title   indicates, by


                                                           19
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 32 of 35
              USCA11 Case: 19-14434         Date Filed: 04/21/2021      Page:     20 of 23



                                                                                                   ,,

   contrast, § 1692c(b), targets debt collectors' "[clommunicationwith third parties,'

   not debtors. In the     typical § 16920(b) case, the    debtor isn't the   recipient ofthe

   challenged     communication.     Linguistic differences aside, this practical operational

   difference undermines any argument that the           meaning of the phrase "in connection

   with the collection of any debt" must necessarily be the         same   in   § 1692c(b) as in §

   1692e.


                                                  B


           Preferred separately urges us to     adopt the holistic, multi-factoring balancing

   test that the Sixth Circuit decreed in its    unpublished opinion in Goodson v.           Bank of


   Am.,N.A.,600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts

   confronting §       1692e's "in connection with the collection of any debt"       language to

   take into account the      following seven considerations:

           (1) the nature ofthe relationship of the parties; (2) whether the
           communication expressly demanded payment or stated a balance due;
           (3) whether it was sent in response to an inquiry or request by the
           debtor; (4) whether the statements were part of a strategy to make
           payment more likely; (5) whether the communicationwas from a debt
           collector; (6) whether it stated that it was an attempt to collect a debt;
           and (7) whether it threatened consequences should the debtor fail to
           Pay.


   Goodson, 600 F. App'x        at 431. We decline Preferred's invitation fortwo related


   reasons.



           First, and perhaps most obviously, Goodson and the          cases    that have relied   on



   it   concern   §   1692e-not §   1692c(b)-   And as   just explained, §§ 1692c(b) and
                                                  20
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 33 of 35
            USCA11 Case: 19-14434         Date Filed: 04/21/2021       Page:   21 of 23




   1692e differ both   (1) linguistically, in that the former includes   a   series of


   exceptions that an atextual reading risks rendering meaningless, while the latter

   does not, and (2)   operationally, in that they ordinarily involve different parties.

   Goodson's seventh factor-whether the communicationthreatened consequences


   should the debtor fail to pay--illustrates this   point.   It makes little sense for   a   debt


   collector to threaten consequences should the debtor fail to pay in         a



   communicationthat is not sent to the debtor himself.


         Second, we believe that in the    context of §    1692c(b), the phrase "in

   connection with the collection of any debt" has     a   discernible ordinary meaning that


   obviates the need for resort to extratextual"factors." All too often, multifactor


   tests-especially seven-factor tests like   Goodson's-obscure        more    than they


   illuminate. Parties to   FDCPA-governed                                creditors, debt

   collectors, lawyers, etc.-are entitled to guidance about the scope of permissible

   activity. They are likelier to get it even from a broadly framed statutory language

   than from a judge-made gestalt.


                                               C


         Lastly,   Preferred makes what we'11 call    an   "industrypractice" argument.         It


   contrasts what it says is the   widespread use of mail vendors like Compumail and

   the relative dearth of FDCPA suits against them. More particularly, Preferred


   identifies cases involving mail vendors and emphasizes that none of them hold that


                                               21
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 34 of 35
               USCA11 Case: 19-14434              Date Filed: 04/21/2021          Page:   22 of 23




   a   debt collector's mail vendor violated the FDCPA. True                 enough, but none of the

   cases    that Preferred cites involved §       16920(b) claims, and the         courts in those cases


   certainly had no obligation to sua sponte determine whether the collectors'

   communications to their vendors violated §              1692c(b).      That this is    (or may be) the

   first   case   in which   a   debtor has sued a debt collector for      disclosing his personal

   information to      a   mail vendor hardly proves that such disclosures are lawful.


            One final      (and related) point:   It's not lost   on us   that   our   interpretation of

   § 16920(b) runs the risk of upsetting the          status quo in the debt-collection industry.


   We presume        that,   in the   ordinary course ofbusiness, debt collectors           share


   information about consumers not             only with dunning vendors like Compumail, but

   also with other     third-party entities.      Our reading of §    16920(b) may well require

   debt collectors     (at least in the    short term) to in-source many ofthe services that


   they had previously outsourced, potentially at great cost.                We    recognize, as well,

   that those costs may not purchase much in the way of"real"                     consumer     privacy,     as



   we   doubt that the       Compumails of the world routinely read, care about,               or   abuse the


   information that debt collectors transmit to them. Even so,                   our   obligation is   to


   interpret the     law as written, whether or not        we   think the resulting consequences are


   particularly sensible or desirable.         Needless to say, if Congress thinks that             we 've




                                                      22
Case 1:21-cv-22601-RKA Document 1-4 Entered on FLSD Docket 07/21/2021 Page 35 of 35
              USCA11 Case: 19-14434         Date Filed: 04/21/2021       Page:   23 of 23




   misread §   1692c(b)-or even that we've properly read it but that it should be

   amended-it     can   say   so.



                                                rv


         To    sum   up, Hunstein has Article III    standing to bring his   claim under


   § 16920(b). Further, because Preferred's transmittal ofHunstein' s personal debt-

   related information to     Compumail constituted a communication "in connection

   with the collection of any debt" within the       meaning   of §   1692c(b)'s key phrase,

   Hunstein    adequately stated a claim.

         REVERSED and REMANDED.




                                                23
